DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, the word “blow” appears to be a misspelling of “below”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites the limitation "the improvement" in claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt (US 2,453,071).
Hyatt discloses desensitizing benzoyl peroxide with aluminum hydroxide, where about 6.5 g of aluminum hydroxide is mechanically mixed with 20 g of dry powdered benzoyl peroxide, suggesting a powdered composition comprising about 25 wt% aluminum hydroxide and 75 wt% benzoyl peroxide.
Hyatt anticipates instant claims 1, 2 and 6.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Penn (US 2,272,577).
Penn discloses a finely divided powder prepared dry mixing and grinding from 20 g of dry benzoyl peroxide, 65 g sodium pyrophosphate containing about Penn discloses that “The preferred water soluble alkali metal salt of this invention for preventing flammability is sodium pyro phosphate containing about ten moles of water of crystallization.” (col. 2, ll. 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hooft (US 2,207,737), and further in view of Kroeber (US 1,565,375).
Hooft teaches a bleaching agent for flour and exemplifies preparing such by grinding, in a ball mill, 7.5 wt% alumina hydrate, 20 wt% benzoyl peroxide and 72.5 wt% hydrated calcium sulfate, teaching the resulting mixture as free-running, dry, and non-lumping under conditions of high atmospheric relative humidity and temperature (p. 2, ll. 60-75, Example).  Hooft teaches that the lumping inhibitor, the alumina hydrate (p. 2, ll. 58-62), can be present in an amount of up to 50 wt% (p. 2, ll. 41-56).  Modifying the Example to contain 20 prima facie obvious.
Hooft is prima facie obvious over instant claims 1, 2 and 6.
As to claims 7 and 14, Hooft does not teach the particle size of the resulting mixture; however, Kroeber teaches treating flour with comminuted peroxides having a particle size which is smaller than the average particle size of flour (p. 2, claim 2), particularly a particle size of 15 microns or less (p. 1, ll. 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have ground the flour bleaching agent of Hooft to a particle size of 15 microns or less, as Kroeber teaches that this is a suitable size for such agents.
Hooft in view of Kroeber is prima facie obvious over instant claims 7 and 14.

Claims 1-5, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-066191 in view of Lin (US 2010/0209705) and Ishiwatari (US 4,977,240), and further in view of Beek (US 10,626,263).  For convenience, the machine translated English language equivalent of JP ‘191 will be cited below.
JP ‘191 teaches preparing an unsaturated polyester molding material using a curing catalyst to promote the reaction between the unsaturated polyester and the crosslinking agent, where the curing catalyst includes a polymerization initiator, specifically listed to include benzoyl peroxide, teaching 
Lin teaches a commercially available peroxide masterbatch which comprises 40 wt% peroxide on calcium carbonate (p. 6, [0081]), suggesting the presence of 60 wt% calcium carbonate
Therefore, preparing a masterbatch comprising 40 wt% peroxide on aluminum hydroxide is prima facie obvious, as this is a suitable amount of peroxide that can be present in a masterbatch.
JP ‘191 in view of Lin is prima facie obvious over instant claims 1 and 10.
As to claims 3-5 and 16-18, JP ‘191 teaches the peroxides can include benzoyl peroxide, but does not teach or suggest the claimed 2-methyl and 4-methylbenzoyl peroxides.
Ishiwatari teaches the following (col. 1):

    PNG
    media_image1.png
    243
    323
    media_image1.png
    Greyscale

Therefore, using o-methylbenzoyl peroxide, which is the same as di(2-methylbenzoyl)peroxide is prima facie obvious, as this is a known peroxide suitable for curing unsaturated polyester resins, as taught by Ishiwatari.
di(4-methylbenzoyl)peroxide is a positional isomer of di(2-methylbenzoyl)peroxide or o-methylbenzoyl peroxide.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2114.09(II).  
Therefore, using a positional isomer of suitable peroxides for curing unsaturated polyesters is prima facie obvious.
As to claim 6, JP ‘191 does not teach or suggest methods of making the claimed masterbatch.
Beek teaches peroxide masterbatches, teaching that dilution of a peroxide with a solid diluent can be done by simply admixing the peroxide and diluent, prima facie obvious, as JP ‘191 teaches preparing a peroxide masterbatch including a filler, and Beek teaches that mixing the solid components is a suitable way of preparing such peroxide masterbatches.
As to claim 11, JP ‘191 teaches the molded object as coating a lead frame (p. 8).
As to claims 12-13, JP ‘191 teaches using a curing catalyst, the peroxide, to promote the reaction between the unsaturated polyester and the crosslinking agent, which is a polymerizable monomer.  Therefore, the reaction catalyzed by the peroxide meets applicants’ radical polymerization and initiation thereof.
As to claims 7 and 14, JP ‘191 teaches the inorganic filler as having a particle size of 100 micron or less (p. 5).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-066191 in view of WO 2016/096779, and further in view of Winter (US 3,462,370), as evidenced by Brown (US 6,280,839).
JP ‘191 teaches preparing an unsaturated polyester molding material using a curing catalyst to promote the reaction between the unsaturated polyester and the crosslinking agent, where the curing catalyst includes a polymerization initiator, specifically listed to include benzoyl peroxide, teaching that the organic peroxide and the inorganic filler may be masterbatched to favorably disperse the peroxide in the molding material (p. 5), where the 
WO ‘779 teaches a powder mixture comprising an organic peroxide which is diluted with barium sulfate, teaching that this mixture provides a stable powder mixture for curing unsaturated polyester resins, where the powder mixture comprises 20-90 wt% of a powdered organic peroxide, specifically listed to include dibenzoyl peroxide, and 10-80 wt% of a powdered filler material, comprising barium sulfate (p. 3).
WO ‘779 teaches that the powder mixture can be prepared by homogenizing and de-agglomerating a mixture of the two powders until an average particle diameter of less than 200 microns is reached (p. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the peroxide masterbatch of JP ‘191 using the method of WO ‘779, as WO ‘779 teaches that these powdered peroxides are suitable for curing unsaturated polyesters, and that the powdered peroxide mixture is stable.
Note JP ‘191 teaches the inorganic filler to include aluminum hydroxide and barium sulfate.  Using aluminum hydroxide, alone, or a mixture of aluminum hydroxide and barium sulfate is prima facie obvious, as JP ‘191 allows for the 
Additionally, WO ‘779 requires that the barium sulfate be not be hygroscopic.  Aluminum hydroxide can be rendered nonhygroscopic, as evidenced by Brown.
JP ‘191 in view of WO ‘779 is prima facie obvious over instant claims 1, 2, 6 and 10.
As to claims 3-5, 13, and 16-18, WO ‘779 teaches that di(2-methyl benzoyl)peroxide and di(4-methyl benzoyl)peroxide are suitable for use in curing unsaturated polyester resins.
As to claim 6, Winter teaches that granulating organic peroxides in more than 1000 wt% of water, followed by water removal or drying can be used to purify organic peroxides, where it is desirable to purify organic peroxides from chloride ions.  Therefore, dispersing, granulating and drying the organic peroxide prior to combining with the inorganic filler in JP ‘191 is prima facie obvious, as Winter teaches that this method purifies the organic peroxide.
As to claim 8, WO ‘779 teaches that the inclusion of 5-15 wt% of water in the organic peroxide further increases the safety of the mixture (p. 5).
As to claim 11, JP ‘191 teaches the molded object as coating a lead frame (p. 8).
As to claims 12-13, JP ‘191 teaches using a curing catalyst, the peroxide, to promote the reaction between the unsaturated polyester and the crosslinking 
As to claim 14, JP ‘191 teaches the inorganic filler as having a particle size of 100 micron or less (p. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,370,818 teaches a free-flowing catalyst coated beads for curing polyester resin comprising inorganic filler material, benzoyl peroxide, and a non-hygroscopic stabilizer for benzoyl peroxide, where the inorganic filler material is glass and the stabilizer includes aluminum oxide hydrate or magnesium hydroxide; however, the stabilizer is only present in an amount of 0.1-1 wt% based on the inorganic filler, which is much less than the claimed amount of inorganic flame retardant.
US 10,287,405 teaches preparing a crosslinked resin molded body, comprising a silane masterbatch prepared by dry-blending inorganic filler, exemplified to include magnesium and aluminum hydroxides, an organic peroxide, and a silane coupling agent (col. 21, ll. 56-62); however, the amount of peroxide is only about 0.1 wt% of the first composition.
US 2020/0369856 teaches a solid formulation comprising 10-50 wt% of organic peroxide dispersed on about 5-45 wt% of solid inorganic carrier, 
US 5,162,280 teaches a flame resistant peroxide composition comprising 10-45 wt% aromatic diacyl peroxide, 10-30 wt% alkylene glycol, 0.5-3.0 wt% magnesium aluminum silicate and a remainder of water; however, the amount of clay is much lower than the claimed amount of at least 20 wt%.
US 3,731,791 discloses a peroxide catalyst composition comprising 400 g benzoyl peroxide (70% in dimethylphthalate), 400 g antimony trioxide, which is a known flame retardant, and 200 g of di-2-ethyl hexyl phthalate, suggesting a composition comprising about 40 wt% solid inorganic flame retardant and 28 wt% benzoyl peroxide, and is described as a catalyst paste and does not meet the claimed “powder mixture”.
CN 110615919, does not qualify as prior art, but teaches a flame retardant comprising 50-80 parts magnesium hydroxide, 10-20 parts dolomite, 5-10 parts clay, 80-120 parts water, 5-10 parts sepiolite powder, 1-5 parts coupling agent, 1-5 parts dicumyl peroxide and 1-5 parts benzoyl peroxide.
US 5,258,071 teaches fixing benzoyl peroxide to a vitreous bead filler by way of a silane coupling agent.
EP 1233014 discloses a crosslinking agent comprising at least one structure of the following:

    PNG
    media_image2.png
    108
    463
    media_image2.png
    Greyscale
, where n is 1-6, disclosing that organic peroxide can be used as a masterbatch diluted with solid of inorganic or organic compound which the peroxide is present in an amount of 10-90 wt% (p. 36, [0051]-[0052] and p. 37, [0059]); however, only lists silica, clay, calcium carbonate and molecular sieve as suitable inorganic compounds (p. 37, [0060]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Brieann R Johnston/Primary Examiner, Art Unit 1768